Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a preliminary amendment filed on 02/01/22, which is considered by the examiner.
Claims 1-20 are under examination.


Information Disclosure Statement
4.	The information disclosure statement (s) submitted on 11/16/21 & 10/04/22 have being considered by the examiner and are made of record in the application file. 

Drawings
5.	Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02. Corrected drawings in compliance with 37 CFR 1.121 are required in reply to the Office action to avoid abandonment of the application. The replacement sheet should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9,11-12,15 & 18 of Dou et al. (U.S. Patent No. 11, 206, 700 B2), in view of 3GPP et al. (hereinafter referred as 3GPP) NPL document, “3rd Generation Partnership project Technical Specification Group Services and system Aspects Procedures for the 5G System”.
Regarding to claim 1: Dou discloses a session management method, comprising (See claim 18; lines 3-4):
receiving, by a session management function (SMF) entity, a first message from an access and mobility management function (AMF) entity, wherein the first message carries location information of a user equipment (UE) (See claim 18; lines 5-7); 
determining, by the SMF entity based on the first message, that the UE moves out of a service area of a first user plane function (UPF) entity corresponding to a first protocol data unit (PDU) session (See claim 18; lines 8-11); and 
sending, by the SMF entity, an identifier of the first PDU session and a first indication to the UE, wherein the first indication instructs the UE to re-establish the first PDU session (See claim 18; lines 12-14).
Dou does not explicitly discloses re-establishing the first PDU session comprises establishing a second PDU session to a same data network.
However, 3GPP from the same field of endeavor discloses re-establishing the first PDU session comprises establishing a second PDU session to a same data network (See Pages 14-35 & FIG. 4.2.3.2.-1; the AMF forwards relevant events to the SMF, e.g., at handover where the RAN tunnel info changes or the AMF is reallocated and the SMF reallocate PDU session anchor serving a PDU session. In addition, the SMF determines that the serving UPF needs to be relocated due to events that benefits from UPF relocation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include re-establishing the first PDU session comprises establishing a second PDU session to a same data network as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 2: The combination of Dou and 3GPP discloses a session management method.
Furthermore, 3GPP discloses a session management method, wherein a service continuity mode of the first PDU session is a first session and service continuity (SSC) mode or a second SSC mode (See Page 32; section 4.3.5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a service continuity mode of the first PDU session is a first session and service continuity (SSC) mode or a second SSC mode as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 3: The combination of Dou and 3GPP discloses a session management method.
Furthermore, 3GPP discloses a session management method, further comprising releasing the first PDU session before establishing the second PDU session when the service continuity mode is the first SSC mode (See Page 11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include releasing the first PDU session before establishing the second PDU session when the service continuity mode is the first SSC mode as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 4: The combination of Dou and 3GPP discloses a session management method.
Furthermore, 3GPP discloses a session management method, further comprising establishing the second PDU session before releasing the first PDU session when the service continuity mode is the second SSC mode (See Page 28).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include further comprising establishing the second PDU session before releasing the first PDU session when the service continuity mode is the second SSC mode as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 5: The combination of Dou and 3GPP discloses a session management method.
Furthermore, 3GPP discloses a session management method, wherein the UE is in an idle state (See page 14; Section 4.2.3.2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE is in an idle state as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 6: The combination of Dou and 3GPP discloses a session management method.
Furthermore, 3GPP discloses a session management method, wherein the UE is in a connected state (See page 17; Section 4.2.3.3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE is in a connected state as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 7: The combination of Dou and 3GPP discloses a session management method.
Furthermore, 3GPP discloses a session management method, wherein a user plane connection between the UE and the first UPF entity does not exist (See Page 27).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE is in a connected state as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Regarding to claim 8: Dou discloses a session management method, further comprising: selecting a second UPF entity to establish the second PDU session for the UE; and establishing the second PDU session between the UE and the second UPF entity (See Claim 9).
Regarding to claim 9: Dou discloses a session management method, wherein the first UPF entity is an anchor UPF entity (See Claim 15).
Regarding to claim 10: Dou discloses a session management method, wherein the SMF entity sends the identifier of the first PDU session and the first indication with N1 session management (SM) information (See Claim 12).
Regarding to claim 11: Dou discloses a session management function (SMF) entity (See Claim 11; lines 25-26), comprising: 
a processor; and a memory coupled to the processor and configured to store instructions executable by the processor to cause the SMF entity to (See Claim 11; lines 27-29): 
receive a first message from an access and mobility management function (AMF) entity, wherein the first message carries location information of a user equipment (UE) (See Claim 11; lines 30-32); 
determine that the UE moves out of a service area of a first user plane function (UPF) entity corresponding to a first protocol data unit (PDU) session (See Claim 11; lines 33-37); and 
send an identifier of the first PDU session and a first indication to the UE, wherein the first indication instructs the UE to re-establish the first PDU session (See Claim 11; lines 38-40).
Dou does not explicitly discloses re-establishing the first PDU session comprises establishing a second PDU session to a same data network.
However, 3GPP from the same field of endeavor discloses re-establishing the first PDU session comprises establishing a second PDU session to a same data network (See Pages 14-35 & FIG. 4.2.3.2.-1; the AMF forwards relevant events to the SMF, e.g., at handover where the RAN tunnel info changes or the AMF is reallocated and the SMF reallocate PDU session anchor serving a PDU session. In addition, the SMF determines that the serving UPF needs to be relocated due to events that benefits from UPF relocation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include re-establishing the first PDU session comprises establishing a second PDU session to a same data network as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 12: The combination of Dou and 3GPP discloses a session management function (SMF) entity.
Furthermore, 3GPP discloses a session management function (SMF) entity, wherein a service continuity mode of the first PDU session is a first session and service continuity (SSC) mode or a second SSC mode (See Page 32; section 4.3.5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a service continuity mode of the first PDU session is a first session and service continuity (SSC) mode or a second SSC mode as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 13: The combination of Dou and 3GPP discloses a session management function (SMF) entity.
Furthermore, 3GPP discloses a session management function (SMF) entity, further comprising releasing the first PDU session before establishing the second PDU session when the service continuity mode is the first SSC mode (See Page 11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include releasing the first PDU session before establishing the second PDU session when the service continuity mode is the first SSC mode as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 14: The combination of Dou and 3GPP discloses a session management function (SMF) entity.
Furthermore, 3GPP discloses a session management function (SMF) entity, further comprising establishing the second PDU session before releasing the first PDU session when the service continuity mode is the second SSC mode (See Page 28).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include further comprising establishing the second PDU session before releasing the first PDU session when the service continuity mode is the second SSC mode as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 15: The combination of Dou and 3GPP discloses a session management function (SMF) entity.
Furthermore, 3GPP discloses a session management function (SMF) entity, wherein the UE is in an idle state (See page 14; Section 4.2.3.2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE is in an idle state as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 16: The combination of Dou and 3GPP discloses a session management function (SMF) entity.
Furthermore, 3GPP discloses a session management function (SMF) entity, wherein the UE is in a connected state (See page 17; Section 4.2.3.3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE is in a connected state as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 17: The combination of Dou and 3GPP discloses a session management function (SMF) entity.
Furthermore, 3GPP discloses a session management function (SMF) entity, wherein a user plane connection between the UE and the first UPF entity does not exist (See Page 27).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE is in a connected state as taught by 3GPP in the system of Dou, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding to claim 18: Dou discloses a session management function (SMF) entity, wherein the instructions further cause the SMF entity to: select a second UPF entity to establish the second PDU session for the UE; and establish the second PDU session between the UE and the second UPF entity (See Claim 9).
Regarding to claim 19: Dou discloses a session management function (SMF) entity, wherein the first UPF entity is an anchor UPF entity (See Claim 15).
Regarding to claim 20: Dou discloses a session management function (SMF) entity, wherein the instructions further cause the SMF entity to send the identifier and the first indication with N1 session management (SM) information (See Claim 12).


Allowable Subject Matter
8.	Claims 1-20 would be allowed if the applicants amend the claims or file a terminal disclaimer against a parent application No. 11, 206, 700.
9.	The following is a statement of reasons for the indication of allowable subject matter: 
10.	Claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
11.	In claims 1 & 11: “The SMF entity based on the first message, that the UE moves out of a service area of a first user plane function (UPF) entity corresponding to a first protocol data unit (PDU) session” in combination with other limitations recited as specified in claims 1 & 11.
12.	In claims 1 & 11: Note that the first closest prior art Alexandre, WO 2016/048573 discloses session management function (SMF) entity (See FIG. 11; Device 1100), comprising: 
a processor (See FIG. 11; Device 1100 includes a processor 1120); and 
a memory (See FIG. 11; Device 1100 includes a memory 1130) coupled to the processor and configured to store instructions executable by the processor to cause the SMF entity to: 
receive a first message from an access and mobility management function (AMF) entity, wherein the first message carries location information of a user equipment (UE) (See FIG. 4 & Page 10; line 6 thru Pahe 11; line 25; a target MME decide to accept a relocation request and create a new TMSI for the UE. In response, a source MME triggers a Non-Access Stratum (NAS) Globally Unique Temporary Identity (GUTI) reallocation process to the UE by means of generating a reallocation request message. The reallocation request message includes a Mobile Country Code (MCC), a Mobile Network Code (MNC) and system architecture TMSI (S-TMSI) from the target MME); 
send an identifier of the first PDU session and a first indication to the UE, wherein the first indication instructs the UE to re-establish the first PDU session (See FIG. 4 & Page 10; line 6 thru Page 11; line 25; the source MME sends a reallocation message to the UE using a new relocation request message from the source MME and forward the message to the UE. The target MME creates an association with an SGW by means of transmitting a Modify Session message (i.e., modify session request message) to the SGW using GPRS tunnel protocol and in response, receive a message such as modify session request message confirming the session modification by means of GTP control (GTP-C).
Note that the second closest prior art 3GPP “3rd Generation Partnership project Technical Specification Group Services and system Aspects Procedures for the 5G System” discloses determine that the UE moves out of a service area of a first user plane function (UPF) (See Pages 14-35 & FIG. 4.2.3.2.-1; the AMF forwards relevant events to the SMF, e.g., at handover where the RAN tunnel info changes or the AMF is reallocated and the SMF reallocate PDU session anchor serving a PDU session. In addition, the SMF determines that the serving UPF needs to be relocated due to events that benefits from UPF relocation); and 
Note that the second closest prior art Qiao (2019/0116521 A1) discloses wherein re-establishing the first PDU session comprises establishing a second PDU session to a same data network.

Conclusion
13.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Zhou et al. 2019/0357238 A1(Title: Cross-carrier scheduling with multiple active bandwidth parts) (See FIG. 1, abstract & Para. 0064).
	B.	Talebi et al. 2019/0313468 A1 (Title: PDU session establishment for cellular IOT) (See FIG. 3A & Para. 0012-0013 & 0120-0124).
	C.	Cirik et al. 2019/0306867 A1 (Title: Timing in beam failure recovery procedure) (See FIG. 2, Para. 0007, 0021 & 0023).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469